Name: Commission Regulation (EC) No 2734/94 of 9 November 1994 amending Regulations (EC) No 953/94, (EC) No 2162/94 and (EC) No 2477/94 opening standing invitations to tender for the export of barley held by the intervention agencies concerned
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 289/6 Official Journal of the European Communities 10 . 11 . 94 COMMISSION REGULATION (EC) No 2734/94 of 9 November 1994 amending Regulations (EC) No 953/94, (EC) No 2162/94 and (EC) No 2477/94 opening standing invitations to tender for the export of barley held by the intervention agencies concerned THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas, in view of current sampling techniques, the method in Commission Regulation (EEC) No 689/92 (10), as last amended by Regulation (EC) No 2204/94 ("), while still usable at the point when the cereals are delivered to intervention, is not appropriate at the point when they are removed ; whereas reference should therefore no longer be made to it ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 1866/94 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 120/94 (4), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; HAS ADOPTED THIS REGULATION : Whereas special rules must be laid down to ensure that the operations are properly carried out and monitored ; Whereas to that end the Member States must provide for all additional measures compatible with the provisions in force to ensure that the operation takes place smoothly and that the Commission is kept informed ; Article 1 The first subparagraph of Article 5 ( 1 ) of Regulation (EC) No 953/94 and of Article 6 (1 ) of Regulations (EC) No 2162/94 and (EC) No 2477/94 is hereby replaced by the following : ' 1 . Before the lot awarded is removed, the interven ­ tion agency and the successful tenderer shall take samples in each other's presence and analyse them. At the request of the successful tenderer submitted to the intervention agency, the sampling and analysis shall be performed within three working days.' Whereas the monitoring arrangements should accordingly be supplemented by the possibility of a sample being taken in the presence of both parties ; Article 2 Article 1 of this Regulation shall also apply to lots awarded previously under the invitations to tender opened by Regulations (EC) No 953/94, (EC) No 2162/94 and (EC) No 2477/94. Whereas important export transactions have been concluded ; whereas the barley must be delivered within a very short period ; whereas analyses must therefore be performed with the least possible delay while still obser ­ ving the technical constraints ; whereas Article 5 of Commission Regulation (EC) No 953/94 {% as last amended by Regulation (EC) No 2583/94 (6), and Article 6 of Commission Regulations (EC) No 2162/94 Q, as last amended by Regulation (EC) No 2287/94 (8), and (EC) No 2477/94 (9) should therefore be supplemented accord ­ ingly ; Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 197, 30. 7. 1994, p. 1 . (3) OJ No L 191 , 31 . 7. 1993, p. 76. 0 OJ No L 21 , 26. 1 . 1994, p. 1 . 0 OJ No L 108 , 29 . 4. 1994, p. 4. (&lt;) OJ No L 273 , 25. 10. 1994, p. 16 . 0 OJ No L 230, 3 . 9 . 1994, p. 3 . (8) OJ No L 248 , 23 . 9 . 1994, p. 11 . H OJ No L 74, 20 . 3 . 1992, p . 18 . ( »') OJ No L 236, 10 . 9 . 1994, p. 13 .(9) OJ No L 264, 14. 10 . 1994, p. 11 . 10 . 11 . 94 Official Journal of the European Communities No L 289/7 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 November 1994. For the Commission Rene STEICHEN Member of the Commission